DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                LEON TITEL,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-1864

                           [November 29, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Lynch, Judge;
L.T. Case No. 98-12550CF10A.

  Leon Titel, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.